        Case 1:21-mc-00008-RC Document 6 Filed 07/14/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


In the Matter of the Application        )
of the Public Defender Service          )
for the District of Columbia to         )     No. 21-mc-00008-RC
Unseal Records                          )
                                        )
                                        )


   Motion for Extension of Time Within Which to File United
       States’s Response to Petition to Unseal Records
     The United States of America, by and through its attorney, the

United States Attorney for the District of Columbia, hereby requests a

two-week extension of time within which to file its response to the Public

Defender Service’s petition to unseal records in United States v. Zanders,

16-cr-197 (RC).

     The government’s response is currently due to be filed July 19,

2021. Undersigned counsel has worked diligently to prepare the

government’s response. However, due to the need to coordinate with

attorneys at the Drug Enforcement Administration and an attorney for

the Commonwealth of Virginia, her ability to complete the response has

been delayed. Accordingly, undersigned counsel requests an additional

two weeks to, and including, August 2, 2021, within which to file its
          Case 1:21-mc-00008-RC Document 6 Filed 07/14/21 Page 2 of 2




response. Steven Marcus, Esquire, counsel for PDS, has advised that he

has no objection to the government’s request for an additional two weeks

within which to file its response.

                                     Respectfully submitted,
                                     CHANNING D. PHILLIPS
                                     Acting United States Attorney

                                                      /s/
                                     PATRICIA A. HEFFERNAN
                                     D.C. Bar #455761
                                     Assistant United States Attorney
                                     555 Fourth Street, NW, Room 8104
                                     Washington, D.C. 20530
                                     Patricia.Heffernan@usdoj.gov
                                     (202) 252-6829


                     C ERTIFICATE OF S ERVICE

        I HEREBY CERTIFY that I have caused a copy of the foregoing

to be served by electronic means, through the Court’s CM/ECF system,

upon counsel for the Public Defender Service for the District of Columbia,

Steven D. Marcus, Esq., smarcus@pdsdc.org, on this 14th day of July,

2021.

                                                       /s/
                                     P ATRICIA A. H EFFERNAN
                                     Assistant United States Attorney
